United States Bankruptcy Appellate Panel
                            FOR THE EIGHTH CIRCUIT


                                    No. 10-6022


In re:                                    *
                                          *
Brett William Marino,                     *
                                          *
         Debtor.                          *
                                          *
Brett William Marino,                     *   Appeal from the United States
                                          *   Bankruptcy Court for the
         Plaintiff-Appellant,             *   District of Minnesota
                                          *
               v.                         *
                                          *
Joe Seeley,                               *
                                          *
         Defendant-Appellee.              *


                            Submitted: September 23, 2010
                               Filed: October 25, 2010


Before VENTERS, SALADINO, and NAIL, Bankruptcy Judges.


NAIL, Bankruptcy Judge.

      Brett William Marino appeals the April 6, 2010 judgment of the bankruptcy
     1
court dismissing his complaint against Joe Seeley. We affirm.

         1
        The Honorable Nancy C. Dreher, Chief Judge, United States Bankruptcy
Court for the District of Minnesota.
                                   BACKGROUND

       Marino rented a room in Seeley's home. Twyla Sederstrom, Seeley's significant
other, also resided in the home.

       On April 13, 2009, Marino filed a petition for relief under chapter 7 of the
bankruptcy code. Marino claimed later that same day, he told Sederstrom he had filed
bankruptcy. Sederstrom's recollection of their conversation differed. At some point,
Seeley became involved in the conversation, threats were exchanged, and Marino
called the police.2 After the police arrived, Marino left the premises.

      On April 14, 2009, Seeley sought and obtained an ex parte order for protection
under the Minnesota Domestic Abuse Act.3 The order for protection prohibited
Marino from committing acts of domestic abuse against Seeley, having any contact
with Seeley, or entering Seeley's home.

      On April 15, 2009, the bankruptcy noticing center mailed notice of the filing
of Marino's bankruptcy to Marino's creditors, including Seeley. Seeley did not deny
having received this notice sometime thereafter.

       In his adversary complaint, Marino alleged Seeley violated the automatic stay
when he sought the order for protection. The matter was tried, and the bankruptcy
court entered a written decision in which it concluded Marino had not met his burden
of proof. Judgment was entered dismissing with prejudice Marino's complaint against
Seeley, and Marino timely appealed.



      2
       It is not clear from the record whether there were two (or more) separate
conversations or a single extended conversation.
      3
          MINN. STAT. § 518B.01.

                                        -2-
                              STANDARD OF REVIEW

       We review the bankruptcy court's legal conclusions de novo and its findings of
fact for clear error. See R & R Ready Mix v. Freier (In re Freier), 604 F.3d 583, 587
(8th Cir. 2010) (citing First Nat'l Bank of Olathe, Kansas v. Pontow, 111 F.3d 604, 609
(8th Cir. 1997)).

                                     DISCUSSION

       The filing of a petition for relief under title 11 automatically stays a variety of
acts to collect or otherwise enforce a pre-petition debt. 11 U.S.C. § 362(a). If a
creditor violates the automatic stay, the debtor is entitled to recover actual damages,
including costs and attorney fees, and may, depending on the circumstances, also
recover punitive damages. 11 U.S.C. § 362(k). To prevail under § 362(k), the debtor
must show: (1) the creditor violated the automatic stay; (2) the violation was willful;
and (3) the debtor was injured by the violation. See Lovett v. Honeywell, Inc., 930
F.2d 625, 628 (8th Cir. 1991). A violation is willful "when the creditor acts
deliberately with knowledge of the bankruptcy petition." Knaus v. Concordia Lumber
Co. (In re Knaus), 889 F.2d 773, 775 (8th Cir. 1989).

      The bankruptcy court correctly concluded Seeley did not violate the automatic
stay when he sought and obtained an ex parte order for protection under the
Minnesota Domestic Abuse Act. The filing of a petition for relief under title 11 does
not stay the commencement or the continuation of a civil action or proceeding
regarding domestic violence. 11 U.S.C. § 362(b)(2)(A)(v).

       The bankruptcy code does not define or incorporate by reference another
statute's definition of "domestic violence." We must therefore resort to the dictionary
to determine its ordinary meaning.



                                           -3-
            In the absence of a statutory definition or clear contrary
            legislative intent, statutory terms are given their plain,
            ordinary, and commonly understood meaning. This court
            often turns to a commonly used dictionary to ascertain a
            word's ordinary meaning.

Schumacher v. Cargill Meat Solutions Corp., 515 F.3d 867, 871 (8th Cir. 2008)
(citation omitted). See U.S. v. Timley, 507 F.3d 1125, 1129 (8th Cir. 2007).

      Black's Law Dictionary defines "domestic violence" as:

            1. Violence between members of a household, usu. spouses;
            an assault or other violent act committed by one member of
            a household against another. . . . 2. The infliction of
            physical injury, or the creation of a reasonable fear that
            physical injury or harm will be inflicted, by a parent or a
            member or former member of a child's household, against
            a child or against another member of the household. . . .

Black's Law Dictionary 1705-06 (9th ed. 2009). We will give "domestic violence" this
ordinary meaning for the purposes of § 362(b)(2)(A)(v).

      The Minnesota Domestic Abuse Act creates a civil action "known as a petition
for an order for protection in cases of domestic abuse." MINN. STAT. § 518B.01,
subdiv. 4. The statute defines "domestic abuse" as:

            the following, if committed against a family or household
            member by a family or household member:

            (1) physical harm, bodily injury, or assault;

            (2) the infliction of fear of imminent physical harm, bodily
            injury, or assault; or


                                        -4-
             (3) terroristic threats . . .; criminal sexual conduct . . .; or
             interference with an emergency call[.]

MINN. STAT. § 518B.01, subdiv. 2(a).

       The ordinary meaning of "domestic violence" certainly encompasses "domestic
abuse" within the meaning of the Minnesota Domestic Abuse Act. Indeed, the terms
appear to be synonymous. See Black's Law Dictionary 558 (referring its users to the
definition of "domestic violence" for the definition of "domestic abuse").

       In seeking an order for protection under the Minnesota Domestic Abuse Act,
Seeley was therefore commencing a civil action regarding domestic violence. That
civil action was not stayed by the filing of Marino's chapter 7 petition. Thus, Seeley
did not violate the automatic stay.4

      This conclusion is dispositive of Marino's appeal. As a result, we do not need
to consider the remaining elements of a claim under § 362(k). We note, however, the
bankruptcy court found Marino failed to establish Seeley was aware of Marino's
bankruptcy when Seeley sought the order for protection. The bankruptcy court also
found while Marino may have been injured by the order for protection, he failed to
prove his damages.

       Because Marino did not provide a transcript, we are unable to review the
evidence presented at trial. Consequently, we can only conclude the bankruptcy
court's findings of fact were not clearly erroneous. McCormick v. Diversified

      4
        Marino argued, without citing any authority, the bankruptcy court abused its
discretion in not considering Seeley's intent in seeking the order for protection. On
its face, § 362(b)(2) says nothing about the intent of the party commencing or
continuing a civil action or proceeding within its scope. Nevertheless, the bankruptcy
court did consider Seeley's intent, and it found he acted reasonably in seeking the
order for protection.

                                           -5-
Collection Servs., Inc. (In re McCormick), 259 B.R. 907, 909 (B.A.P. 8th Cir. 2001)
(citations therein).5

                                   CONCLUSION

      For the foregoing reasons, we affirm the bankruptcy court's judgment
dismissing with prejudice Marino's complaint against Seeley.




      5
        For the same reason, to the extent Seeley's intent is relevant under § 362(b)(2),
we reach the same conclusion regarding the bankruptcy court's finding that Seeley
acted reasonably in seeking the order for protection.

                                          -6-